FILED
                     UNITED STATES COURT OF APPEALS                      MAR 01 2013

                                                                     MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                    U .S. C O U R T OF APPE ALS




RENE DIMAS SALAZAR,                                No. 10-73265

              Petitioner,                          Agency No. A088-735-521

  v.
                                                   ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:      SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Salazar’s petition for panel rehearing is granted.

       The memorandum disposition filed on October 29, 2012, is withdrawn. A

replacement memorandum disposition is being filed concurrently with this order.

       Salazar’s petition for rehearing en banc is denied as moot.

       Any petition for rehearing of the replacement memorandum disposition must

be filed within 45 days of the filing date of this order.
                             NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 01 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RENE DIMAS SALAZAR,                              No. 10-73265

               Petitioner,                       Agency No. A088-735-521

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 29, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Rene Dimas Salazar, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Perez v. Mukasey, 516

F.3d 770, 773 (9th Cir. 2008). Upon review of all of the circumstances in this

case, we conclude that Salazar did not fail to appear for his August 2009 hearing.

See id. at 774. We therefore grant the petition for review and remand for further

proceedings.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   10-73265